99 F.3d 1131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael W. SKINNER, Plaintiff-Appellant,v.Marvin RUNYON, Postmaster General, United States PostalService, Defendant-Appellee.
No. 96-1260.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 24, 1996.Decided:  Oct. 21, 1996.

Michael W. Skinner, Appellant Pro Se.  Anita K. Henry, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his employment discrimination complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Skinner v. Runyon, No. CA-95-857 (E.D.Va. Feb. 22, 1995).  We dispense with oral argument and deny Appellant's motion for transcripts prepared at the Government's expense because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED